Case 2:18-cv-01177 Document 32-3 Filed 03/22/19 Page 1 of 3 PagelD #: 226

 

Russell Williams

> — SS sae ere re eer
From: Wendy E. Greve <wgreve@pffwv.com>

Sent: Wednesday, January 2, 2019 4:20 PM

To: Russell Williams

Ce: Jayne A. Hudnall

Subject: Settle v. Stepp - Discovery Requests

Russell —

Gary has retired - | have revised the Fed.Ct.’s protective order to include language that AIG requires (I’m sure you've
seen it a million times) — Jayne is reformatting it but has left for the day - we will send to you for review in the morning.

| will look at the other requests referenced —
Wendy

From: Russell Williams [mailto:RWilliams@kksblaw.com]
Sent: Wednesday, January 02, 2019 3:09 PM

To: Gary E. Pullin
Ce: Jayne A. Hudnall; Eric Buckner; Marilyn Walker
Subject: [EXTERNAL] RE: Settle v. Stepp - Discovery Requests

Gary:
Please respond to my e-mail below.
Thanks — Russell

Russell A. Williams, Esq.
KATZ, KANTOR, STONESTREET, & BUCKNER, PLLC
R= Your Lawyers, Your voice.
112 Capitol Street, Suite 100
Charleston, WV 25301
‘B Telephone: 304-431-4053
@racsimile: 304-431-4060

<Email: rwilllams@kksblaw.com
Web: www.wvinjuryattorneys.com

‘The information contained in this electroute ntessage is privileged cad confidential information indeed only for the nse af the individeal or entity neaneed in the adilvess lite. If the reader
ut vespoinsilile to deliver it to the catended recipient, you cre herehy uotified that any dessearimation distribution or

of this messaged Is not the intended recipient, ar Ihe employee or axe
copying of this contunnication is strictly prohibited, Receipt by anyone other thu the intended recipient is tol or waiver of any attorney-client or work produit privilege. [f yar have
recerved this canemunication in ervor, please innrediately delete it without reading. Thank yon. Katz, Kantor, Stonestreet. Brckner. PLLC,

‘To ensure compliance with requirements imposed by the IRS nuder Circular 230. we inform you that any US. Federal hes: advice contained i this connennication (tieheding avy
attachments). unless otherwise specifically stateth was not intended or written fo be used, antl cannot be used, for the prrpose of (1) avoiding penalties ander the Literal Revenue Code

or (2) promoting, wiarketing or reeomurendiag to another party any matlers atldpessed herein.

From: Russell Williams
Sent: Tuesday, December 18, 2018 4:34 PM

1 EXHIBIT 3
Case 2:18-cv-01177 Document 32-3 Filed 03/22/19 Page 2 of 3 PagelD #: 227

To: Marilyn Walker <mwalker@pffwv.com>; Gary E. Pullin <gpullin@pffiwv.com>
Ce: Jayne A. Hudnall <JHudnall@pffwv.com>; Eric Buckner <ebuckner@kksblaw.com>
Subject: RE: Settle v. Stepp - Discovery Requests

Gary/Marilyn:

Please circulate a proposed protective order (I believe there is one on the S.D.W.V. website). | would like to
get one entered ASAP so that you can produce the documents (like Trooper Stepp’s personnel file) that are
being withheld.

Also, please supplement your responses to Request for Production 8, 9, and 10.
Thanks — Russell

Russell A. Williams, Esq.

KS} KATZ, KANTOR, STONESTREET, & BUCKNER, PLLC
Your Lawyers, Your voice.

112 Capitol Street, Suite 100

Charleston, WV 25301

‘@ Telephone: 304-431-4053

Hr acsimile: 304-431-4060

P<Email: rwilliams@kksblaw.com

Web: www.wvinjuryattorneys.com

 

‘The information contained in this electrnte message is prictleged and confidential information indeed only for the use of the individual ar entity naneed in the «address line, Lf the reader
of this messaged is wot the intended recipient, or the employee or agent responsible ta deliver it to the intended recipient, you are bereby notified that any dissemination, distebution or
copying of His communication is strictly prohibited. Receipt by anyone other than the intended recipient is nol a waiver af any attorney-chent or works-product privilege. [f your have
received this conmunnication in error, pleace imarediately delete if without reading. Thank yor. Katz, Kantor, Stonestreet, Buckner, PLLC,

To ensure compliance with requirements imposed by the IRS ender Circular 230, we inform you that any U.S. Federal tas: advice contained in this communication (including any

athachments), unless otherwise specifically stated, was not intended or written to be used, and cantot be used, for the purpase of (1) avoiding pemulties under the Liternal Revenue Cade
ar (2) promating, marketing or recommending to another party any matters addressed herein.

From: Russell Williams
Sent: Thursday, September 20, 2018 11:44 AM

To: Marilyn Walker <mwalker@pffwv.com>
Ce: Gary E. Pullin <gpullin@pffwv.com>; Jayne A. Hudnall <JHudnall@pffwv.com>; Eric Buckner

<ebuckner@kksblaw.com>
Subject: RE: Settle v. Stepp - Discovery Requests

Sure, Marilyn. Here you go...

Also, if a protective order is required before you produce documents, please send me a proposed order so we
can get the wheels in motion.

Thanks — Russell

Russell A. Williams, Esq.

KATZ, KANTOR, STONESTREET, & BUCKNER, PLLC
Your Lawyers, Your voice.
112 Capitol Street, Suite 100
Case 2:18-cv-01177 Document 32-3 Filed 03/22/19 Page 3 of 3 PagelD #: 228

Charleston, WV 25301
S Telephone: 304-431-4053

Fc acsimile: 304-431-4060

Email: rwilliams@kksblaw.com
Web: www.wvinjuryattorneys.com

‘The inloratation contained in this electronec aessage is privileged! and conpidential information indeed auly for the use of the tudividual or entity named tw the acdvess line. Uf the reader
of thie wrescaged is not the intended reeaptent. or the eniplayee or agent responsible fo deliver it to the intended recipient. vow are hereby notified that any dissemination, distribution or
capping of this commumication is strretly prohibited. Receipt by anyone other than the intended recipient is not a waiver of any attorney-client or wovk-product privilege. If you hare
reveled this communication tn enue, please tumediately delete it without reading, Thank you. Kats, Kantor, Stonestreet, Buckner, PLLC.

Tu cnstere complicnce with requireneents imposed by the RS ander Circular 230, we inform you that any US. Federal tax advice coutained in this communication (teluding any
attachments), utless otherwise specificully stated. was mot intended or written to be used, anil cannot be used, for the purpose of (1) avoiding penalties under the Internal Revenue Code

or (2) promoting, marketing or recommending to another party any watters addressed herein.

From: Marilyn Walker <mwalker@pffwv.com>

Sent: Thursday, September 20, 2018 11:11 AM

To: Russell Williams <RWilliams@kksblaw.com>

Ce: Gary E. Pullin <gpullin@pffwv.com>; Jayne A. Hudnall <JHudnall ffwv.com>
Subject: Settle v. Stepp - Discovery Requests

Mr. Williams —

Could you please e-mail! your client’s first discovery requests in Word format to my e-mail

mwalker@pffwv.com please.
Thank you in advance.

Marilyn

Marilyn A. Walker
Legal Assistant to
Gary E. Pullin and
Katie Hicklin Luyster

PULLIN, FOWLER | corgoarrier street
FLANAGAN, Charleston, WV 25301
BROWN&POE 1c | PR: Got) seoton

P ATTORNEYS AT LAW| www. pffwy.com

THE CONTENT OF THIS EMAIL IS SUBJECT TO ATTORNEY — CLIENT PRIVILEGE AND/OR ATTORNEY WORK PRODUCT
DOCTRINE
